                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID DEMARCUS HAQQ,                                Case No. 18-cv-06265-HSG (PR)
                                                        Petitioner,                          ORDER GRANTING SECOND
                                   8
                                                                                             EXTENSION OF TIME TO FILE
                                                 v.                                          COMPLETE IN FORMA PAUPERIS
                                   9
                                                                                             APPLICATION AND PETITION ON
                                  10     ROBERT NEUSCHMID, Warden,                           COURT FORM
                                                        Respondent.                          Re: Dkt. No. 13
                                  11

                                  12
Northern District of California
 United States District Court




                                              Petitioner has requested an additional extension of time of ninety days to file his petition
                                  13
                                       on the court’s form habeas petition and to file an in forma pauperis (“IFP”) application on the
                                  14
                                       court’s form, to include a certificate of funds signed by an authorized officer at petitioner’s
                                  15
                                       correctional facility. Petitioner states that he has been temporarily transferred to an administrative
                                  16
                                       segregation unit where he does not have access to his legal documents. Good cause appearing, the
                                  17
                                       request is GRANTED. Petitioner’s current deadline of January 9, 2019 is continued to April 9,
                                  18
                                       2019. Failure to file the necessary documents in the time provided will result in the dismissal
                                  19
                                       without prejudice of this action without further notice to petitioner.
                                  20
                                              This order terminates Dkt. No. 13.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: 12/19/2018
                                  23

                                  24

                                  25
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  26                                                                 United States District Judge

                                  27

                                  28
